United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2842
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Robert Orlando Bolden,                  *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 14, 2010
                                Filed: April 19, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Robert Bolden challenges the reasonableness of the sentence the district court1
imposed after revoking his supervised release. Upon careful review, we hold that the
district court did not clearly err in finding by a preponderance of the evidence that
Bolden had violated the conditions of his supervised release, see United States v.
Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003) (government must prove by


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
preponderance of evidence that defendant violated supervised release condition;
district court’s finding that violation occurred is reviewed for clear error; district
court’s credibility determinations at supervised release revocation hearing are virtually
unreviewable on appeal), and we conclude that the revocation sentence is not
unreasonable, see United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per
curiam) (revocation sentences are reviewed for unreasonableness in accordance with
United States v. Booker, 543 U.S. 220 (2005)).

      Accordingly, we affirm the district court’s judgment. We grant counsel’s
motion to withdraw, subject to counsel informing Bolden about procedures for
seeking rehearing or filing a petition for certiorari.
                        ______________________________




                                          -2-